United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3455
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
Abel Sanchez-Rocha, also known as       *
Felice Rodriguez, Jr., also known as    *   [UNPUBLISHED]
Feliciano Rodriguez,                    *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 27, 2006
                                Filed: December 7, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Abel Sanchez-Rocha appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute and possess with intent to distribute more
than 500 grams of a methamphetamine mixture, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A) and 846. Rocha contends the court erred in finding he was
ineligible for safety-valve relief.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
       To receive the safety-valve reduction, Rocha had “to show, through affirmative
conduct, that he gave the Government truthful information and evidence about the
relevant crimes before sentencing.” See United States v. Romo, 81 F.3d 84, 85-86
(8th Cir. 1996). We review for clear error the district court’s finding that Rocha did
not satisfy his burden. See United States v. Weekly, 118 F.3d 576, 581 (8th Cir.),
modified on other grounds, 128 F.3d 1198 (8th Cir. 1997).

       Upon careful review of the record before us on appeal, we cannot say that the
district court clearly erred in finding that Rocha gave inconsistent answers about his
drug sources and avoided some of the government’s proffer-interview questions.
Rocha complains that the court considered only the letters from the prosecutor and the
arguments at the sentencing hearing, but the district court also had before it a letter
from defense counsel after the first proffer about Rocha’s refreshed recollection, as
well as Rocha’s sentencing testimony during which he was unable to remember
details about one of his proffer interviews, was evasive, and disclaimed knowledge
about the cost of the methamphetamine he had bought and about the contact
information for his drug source or sources. See Romo, 81 F.3d at 85 (defendant was
required to disclose all information he possessed about his involvement in crime and
his chain of distribution, including identities and participation of others).

      Accordingly, we affirm.
                     ______________________________




                                         -2-